DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 6 recites using “second formula” and claim 9 recites using “fifth formula” where both formulas are “HARQ ID=floor(Slot/P) mod HARQ_number”.
Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 16 recites using “second formula” and claim 19 recites using “fifth formula” where both formulas are “HARQ ID=floor(Slot/P) mod HARQ_number”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US Pub. 2019/0393988).
Regarding claims 1 and 11, Bae teaches a data transmission method, applied to a first device, comprising: determining grant-free resources corresponding to a current slot in response to first data needing to be sent in the current slot [0254]; determining a first HARQ process corresponding to a first grant-free resource in the grant-free resources (“an HARQ process ID used by the UE for the grant-free transmission may be identified by slot numbers, subframe numbers, or RB indices of the grant-free resources” in [0255]); and sending, in the current slot, the first data to a second device on the first grant-free resource by using the first HARQ process [0255].
Regarding claims 2 and 12, Bae teaches in response to scheduling information sent by the second device being received and the scheduling information being used to instruct to transmit data in the current slot, determining a second HARQ process indicated by the scheduling information [0256]; and sending, in the current slot to the second device by using a grant-based resource indicated by the scheduling information, second data in a buffer corresponding to the second HARQ process (“grant-based transmission according to signaling such as a Scheduling Request (SR)” in [0217]).
Regarding claims 4 and 14, Bae teaches determining a third HARQ process corresponding to a second grant-free resource in the grant-free resources (“an HARQ process ID used by the UE for the grant-free transmission may be identified by slot numbers, subframe numbers, or RB indices of the grant-free resources” in [0255]); and in response to there is third data being in a buffer corresponding to the third HARQ process, and the first device determines that the second device correctly receives the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Bae et al. (US Pub. 2019/0357178, hereinafter “Bae2”).
Regarding claims 3 and 13, Bae teaches the limitations in claims 1 and 11 as shown above.  Bae, however, does not teach determining whether the grant-based resource indicated by the scheduling information overlaps the first grant-free resource, wherein: the determining the first HARQ process corresponding to the first grant-free resource in the grant-free resources comprises: in response to the grant-based resource not overlapping the first grant-free resource at all, determining the first HARQ process corresponding to the first grant-free resource.  Bae2 teaches determining whether the grant-based resource indicated by the scheduling information overlaps the first grant-free resource (“when a grant-based radio resource (or the first radio resource) and a grant-free radio resources (or the second radio resources) overlapping in terms of time and frequency are acquired” in [0123]), wherein: the determining the first HARQ process corresponding to the first grant-free resource in the grant-free resources comprises: in response to the grant-based resource not overlapping the first grant-free resource at all, determining the first HARQ process corresponding to the first grant-free resource (“when a grant-based radio resource (or the first radio resource) and a grant-free radio resources (or the second radio resources) overlapping in terms of time and frequency are acquired, transmission by the . 
Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Chiu (US Pub. 2010/0131814).
Regarding claims 5 and 15, Bae teaches the limitations in claims 1 and 11 as shown above.  Bae, however, does not teach determining a first HARQ process number corresponding to the first grant-free resource by using a first formula; and determining, based on the first HARQ process number, the first HARQ process that uniquely corresponds to the first HARQ process number; wherein the first formula is: HARQ ID=floor(Slot/P) mod HARQ_number+HARQ_start, and wherein HARQ ID is the first HARQ process number, Slot is a slot number of the current slot, P is a configuration period of the grant-free resources at a subband to which the first grant-free resource belongs, HARQ_number is a maximum quantity of HARQ processes allowed at the subband to which the first grant-free resource belongs, and HARQ_start is a start HARQ process number or a preset offset value at the subband to which the first grant-free resource belongs.  Chiu teaches determining a first HARQ process number corresponding to the first grant-free resource by using a first formula; and determining, based on the first HARQ process number, the first HARQ process that uniquely corresponds to the first HARQ process number; wherein the first formula is: HARQ ID=floor(Slot/P) mod HARQ_number+HARQ_start, and wherein HARQ ID is the first HARQ process number, Slot is a slot number of the current slot, P is a configuration period of the grant-
Regarding claims 6, 9, 16 and 19, Chiu teaches determining, by using a second formula, a second HARQ process number corresponding to the current slot; and determining, based on the second HARQ process number and information about a subband to which the first grant-free resource belongs, the first HARQ process corresponding to the first grant-free resource; wherein the second formula is: HARQ ID=floor(Slot/P) mod HARQ_number, and wherein HARQ ID is the second HARQ process number, Slot is a slot number of the current slot, P is a configuration period of the grant-free resources at the subband to which the first grant-free resource belongs, and HARQ_number is a maximum quantity of HARQ processes allowed at the subband to which the first grant-free resource belongs (see Equation (2) in [0059] with P=1).

Regarding claims 8 and 18, Chiu teaches determining, according to a fourth formula, a first HARQ process number corresponding to the first grant-free resource; and determining, based on the first HARQ process number, the first HARQ process that uniquely corresponds to the first HARQ process number; wherein the fourth formula is: HARQ ID=Slot mod HARQ_number+HARQ_start, and wherein HARQ ID is the first HARQ process number, Slot is a slot number of the current slot, HARQ_number is a maximum quantity of HARQ processes allowed at a subband to which the first grant-free resource belongs, and HARQ_start is a preset offset value or a start HARQ process number or an offset value at the subband to which the first grant-free resource belongs (see Equation (2) in [0059] with HARQ_start=0).
Regarding claims 10 and 20, Chiu teaches determining, by using HARQ_group_m=Slot_k mod M, a number of a HARQ process group corresponding to the current slot; and determining, based on the number of the HARQ process group and information about a subband to which the first grant-free resource belongs, the first HARQ process corresponding to the first grant-free resource; wherein HARQ_group_m is the number of the HARQ process group, Slot_k is a slot number of the current slot, and M is a quantity of HARQ process groups (see Equation (2) in [0059] with M=Maximum_Number_of_HARQ_Processes).
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. In page 11, the applicant argues that Bae et al. (US Pub. 2019/0393988) is not a prior art to the claims because none of its provisional application teaches the limitations.  Bae is a prior at to the claims because one the its provisional application, US provisional application 62/472,557, teaches determining a first HARQ process corresponding to a first grant-free resource in the grant-free resources (“use of a resource-specific A/N channel rather than a UE-specific A/N channel” in section 3, “feedback transmission using resource-specific resources”, “the feedback should indicate the time/frequency resources used for the corresponding transmission” and “A/N resources may have an implicit mapping relationship with time/frequency resources for grant-free UL transmission” in section 3.1)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosseini et al. (US Pub. 2018/0270880) teaches determining HARQ process ID based on sTTI index (“Under a grant-free approach, the HARQ process ID for a communication may be either explicitly or implicitly derived based on an sTTI index” in [0167]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/Primary Examiner, Art Unit 2414